United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2661
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
John Edward Davis,                        *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: April 28, 2008
                                 Filed: May 5, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       John Davis challenges the within-Guidelines-range sentence the district court1
imposed after he pleaded guilty to being a felon in possession of a firearm, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On appeal, he argues that the district court
imposed an unreasonable sentence because it failed to consider a proposed amendment
to the Guidelines that would have lowered the advisory Guidelines imprisonment
range. Alternatively, Davis urges this court to remand his case for resentencing so the
district court can apply the amendment, which became effective after his sentencing.

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      Upon careful review, we conclude that the district court properly used the
Guidelines that were in effect at the time of sentencing. See U.S.S.G. § 1B1.11 (court
generally should use Guidelines in effect on date of sentencing); United States v.
Ingram, 501 F.3d 963, 968 (8th Cir. 2007) (district court’s application of Guidelines
reviewed de novo), petition for cert. filed, (U.S. Dec. 5, 2007) (No. 07-8093).

       We also believe that Davis’s sentence is not unreasonable. See Rita v. United
States, 127 S. Ct. 2456, 2462 (2007) (approving appellate presumption of
reasonableness); United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007) (applying
presumption of reasonableness), cert. denied, 128 S. Ct. 1263 (2008); see also United
States v. Turbides-Leonardo, 468 F.3d 34, 41 (1st Cir. 2006) (it is rare for Guidelines
sentence to be greater than necessary to achieve statutory goals of sentencing), cert.
denied, 127 S. Ct. 3064 (2007).

       Finally, we decline to remand this case for resentencing because the Sentencing
Commission has not designated the amendment at issue as one that may be applied
retroactively. See United States v. Auman, 8 F.3d 1268, 1272 (8th Cir. 1993)
(amendment to Guidelines may not be applied retroactively unless Sentencing
Commission has expressly designated it as one that may be applied retroactively).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-